DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 					Response to Amendment
The Amendment filed 10/28/2021 has been entered.  Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the phrase, “memory storing instructions for execution by the processor to.”  The phrase is then followed by various operations e.g., display, receive, process operations, etc.  Due in part to the use of a period and the placement of the word, “to,” it is unclear how the memory or instructions exactly relate to the operations. For the purpose of examination, Examiner interprets the phrase as meaning that the memory stores instructions which, when executed by the process, perform the described operations.  Examiner would suggest amending the phrase to recite: “memory storing instructions that, when executed by the processor, cause the mobile terminal to:”  To remove redundancy in the claim, Examiner also suggests removing the operations in claim 16 that are identical to claim 1, and replacing them with “the method of claim 1.”  In other words, the claim could be rewritten as follows: “A mobile terminal, comprising: a display screen … a processor … memory storing instructions that, when executed 
Claims 17-20 are rejected for failing to cure the deficiencies of parent claim 16.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube (YouTube video, “Getting Started: Video viewing basics,” published Sept. 28, 2018, downloaded from https://www.youtube.com/watch?v=xbBr5b3-wSQ&t=4s) in view of Geekyranjit (YouTube video by user geekyrankjit, “Watch YouTube videos offline with YouTube Offline,” published June 11, 2015, downloaded from https://www.youtube.com/watch?v=jQwrQmsxskk).

 	Regarding claim 1, YouTube teaches a method for video control, applied to a terminal (YouTube 0:50 indicates a YouTube video playing application on a mobile phone), the method comprising:
 	displaying video application setup options on a video playback interface (YouTube 0:50-1:25, the YouTube application displays many setup options that can alter the functions of the application and that correspond to video effects; for example, the top video pane is an option and can be tapped; then overlay options appear on the video; a user can select one of them to trigger 
 	the video application setup options being used for setting video application functions corresponding to video usage effects (YouTube 0:50-1:25, the YouTube application displays many setup options that can alter the functions of the application and that correspond to video effects; for example, the top video pane is an option and can be tapped; then overlay options appear on the video; a user can select one of them to trigger a settings panel, where various options are provided for adjusting video features; the user can select, for example, to adjust the resolution/quality of the video e.g., see YouTube 0:50-0:60),
 	wherein the video application setup options are set in system configuration of the terminal (YouTube 0:50-1:25, the above setup options in the YouTube application are a configuration corresponding to a video playing system in the mobile phone);
 	receiving a setup operation by one of the video application setup options (YouTube 0:50-0:60, as noted above, a user can provide an operation by selecting one of the displayed options e.g., a user can provide input to select 720p video as seen in YouTube 0:59, after which video is played at that quality resolution; note that any of the above inputs which result in a change in the display can be seen as reading on the receiving step); and   	correspondingly processing and playing video data according to a video application function corresponding to the setup operation (YouTube 0:50-0:60, as noted above, a user can provide an operation by selecting one of the displayed options e.g., a user can provide input to select 720p video as seen in YouTube 0:59, after which video is played at that quality resolution; note that any of the above inputs which result in a change in the display can be seen as reading on the receiving step).

 	In the same field of endeavor, Geekyranjit teaches the video application setup options are applied to various video operation applications installed on the terminal (1:00-1:20, the user is utilizing the same YouTube application as seen in the YouTube reference; it is clear that the user can select different videos i.e., video operation applications, to play in the YouTube application; 1:15-2:20, additionally, the user can download different video applications to the mobile phone, so that it can access them without any Internet connection i.e., the video applications are installed on the mobile phone; these different video applications can be viewed and selected on the mobile phone; 2:30-2:55, each downloaded video application can then be played; in the context of YouTube, this means that the video settings described in the YouTube reference can be configured and applied to each of the video applications; note, for example, that the displayed videos in Geekyranjit include the same buttons e.g., a triple dot button in the upper right corner of the playing video, which, as noted in the YouTube reference, allow a user to adjust various quality or video display settings for the video).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the video application setup options are applied to various video operation applications installed on the terminal as suggested in Geekyranjit into YouTube because YouTube and Geekyranjit pertain to analogous fields of technology.  Both YouTube and Geekyranjit pertain to a YouTube video application in which various video settings can be adjusted.  As is strongly suggested in the YouTube reference, Geekyranjit confirms that the video settings can be applied to multiple videos/video applications that are downloaded into a mobile device.  It would be desirable to incorporate this feature into YouTube 

 	Regarding claim 2, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 1.  The combination of YouTube and Geekyranjit also teaches 
 	receiving a call operation of the video application setup option (YouTube 0:50-0:60, the user provides input, which provides the display of still further options; for example, the user taps the video play box, selects a setting icon, selects a quality/resolution to view quality/resolution options; any of these or any combination of these can be understood as a call operation to reveal a setup option); and
 	displaying, according to the call operation, the video application setup option on the video playback interface (YouTube 0:50-0:60, the user provides input, which provides the display of still further options; for example, the user taps the video play box, selects a setting icon, selects a quality/resolution to view quality/resolution options; any of these or any combination of these can be understood as a call operation to reveal a setup option).

 	Regarding claim 3, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 1.  The combination of YouTube and Geekyranjit also teaches wherein the video application setup options at least comprise options corresponding to any one of following video application functions:
 	a first type of options used for setting display effects of a video application (YouTube 0:50-0:65, there are many options displayed over time that affect the display of the video application; for example, a user can select a resolution/quality at YouTube 0:57; also, by 
 	a second type of options used for setting interaction effects of the video application interacting with other applications.

 	Regarding claim 4, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 2.  The combination of YouTube and Geekyranjit also teaches wherein the video application setup options at least comprise options corresponding to any one of following video application functions:
 	a first type of options used for setting display effects of a video application (YouTube 0:50-0:65, there are many options displayed over time that affect the display of the video application; for example, a user can select a resolution/quality at YouTube 0:57; also, by selecting options at YouTube 0:50-0:65, the appearance of the video and video application interface are altered); and
 	a second type of options used for setting interaction effects of the video application interacting with other applications.

 	Regarding claim 5, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 3.  The combination of YouTube and Geekyranjit also teaches wherein the receiving a setup operation by one of the video application setup options comprises:
 	receiving any one or more of following setup operations by the first type of options:
 	an operation of setting a video playback mode;
 	an operation of setting a video storage mode;

 	an operation of setting a video sound effect.

 	Regarding claim 6, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 3.  The combination of YouTube and Geekyranjit also teaches wherein the receiving a setup operation by one of the video application setup options comprises:
 	receiving any one or more of the following setup operations by the second type
of options:
 	an operation of setting display of other applications on the video playback interface (YouTube 0:50-:065, the various operations that affect the play of video or the appearance of the video operation, as described above, are applied to applications/videos other than the YouTube application itself; for example, the input to bring up the overlay options on the video playback interface and the input to select an overlay option are universal operations used to access settings/options for many videos; also, as noted in YouTube 1:10-1:20, a user can provide input to minimize a video, which causes the display of additional selectable videos i.e., “other applications,” in the interface); and
 	an operation of setting transmission of video data to applications other than the video application.


 	a call mode of the video application setup option;
  	a display mode of the video application setup option (YouTube 0:50-0:65, inherently, any of the displayed setup options in the YouTube application as described above has been set by the YouTube application to have a particular display appearance and configuration); and
 	an application range of the video application setup option.

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of YouTube and Geekyranjit also teaches 
 	an apparatus for video control (YouTube 0:50-0:65 displays a mobile device running a YouTube application), comprising:
 	a processor; and 
 	memory storing instructions for execution by the processor (inherently, the above mobile device would have a processor and memory for implementing the YouTube application).

 	Regarding claim 9, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 10, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.

	Regarding claim 11, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 9.  Claim 11 also corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 12, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 10.  Claim 12 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 13, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 10.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 14, the combination of YouTube and Geekyranjit teaches the invention as claimed in claim 10.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of YouTube and Geekyranjit also teaches a non-transitory computer-readable storage medium storing instructions for execution by a processor of a terminal, enabling the terminal to execute a method for video control (YouTube 0:50-0:65, inherently the mobile device seen in YouTube includes a processor, medium and instructions).


 	comprising a display screen configured to display the video data (YouTube 0:50-0:65, the device has a display screen)
 	a processor (inherently, the mobile terminal has a processor); and
 	memory storing instructions for execution by the processor (inherently, the mobile terminal has memory) to:
 	displaying video application setup options on a video playback interface, the video application setup options being used for setting video application functions corresponding to video usage effects, wherein the video application setup options are set in system configuration of the terminal and applied to various video operation applications installed on the terminal (see rejection of claim 1 relating to the same claim language);
 	receive a setup operation by one of the video application setup options (see rejection of claim 1 relating to the same claim language); and
 	correspondingly process and play video data to be played according to a video application function corresponding to the setup operation (see rejection of claim 1 relating to the same claim language);
 	uniformly process a plurality of different types of videos free from video processing functions of a plurality of different types of video applications (YouTube 0:50-0:65, while the user is playing/processing the video, it plays that video, thereby outputting the audio and images of that video; this is naturally different from the output that is processed and displayed for other 
 	perform, according to an operation instruction initiated by a user, corresponding video processing operations on the plurality of different types of video applications and a plurality of different video scenarios (Geekyranjit 1:00-1:20; 2:30-2:55, the user provides input to select different videos; the videos are all formatted in various ways to play within the YouTube application interface i.e., “corresponding video processing operations”; each of the videos are selected from a different scenario/context and represent a different scenario context).   

 	Regarding claim 17, the combination of YouTube and Geekyranjit and myoldtechchannel teaches the invention as claimed in claim 16.  The combination of YouTube, Geekyranjit and myoldtechchannel also teaches 
 	wherein the video application setup options are configured in the terminal in advance and included in a system configuration of the mobile terminal (YouTube 0:50-0:65, inherently the options described above that are displayed YouTube application are stored/configured in advance in the system of the mobile device), and 
 	are configured to be applied to pre-installed video operation applications of the terminal, and third party provided video operation applications (YouTube 0:50-0:65, the various setup 

 	Regarding claim 18, the combination of YouTube, Geekyranjit and myoldtechchannel teaches the invention as claimed in claim 17.  The combination of YouTube, Geekyranjit and myoldtechchannel also teaches wherein the video application functions corresponding to the video usage effects include at least one of video display effect, sound effect, and video playback mode (YouTube 0:50-0:65, there are many options displayed over time that affect the display of the video application; for example, a user can select a resolution/quality at YouTube 0:57; also, by selecting options at YouTube 0:50-0:65, the appearance of the video and video application interface are altered).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over YouTube and Geekyranjit, as applied in claim 18, and further in view of Wahab (F. Wahab, “How to Turn Your Screen Black and White,” published Dec. 15, 2017, downloaded from https://www.addictivetips.com/windows-tips/turn-your-screen-black-white/).  

 	Regarding claim 19, the combination of YouTube and Geekyranjit and teaches the invention as claimed in claim 18.  The combination of YouTube and Geekyranjit also teaches 
 	wherein upon the user select a display function by the video application setup options, it is determined that the received setup information is a display mode for image data in the video data (YouTube 0:50-0:65, a user can for example select a setting option e.g., three dot symbol in the video playback interface, to access a list of video options/modes that affect the display of the 
 	However, the combination of YouTube and Geekyranjit does not expressly disclose the display function is a black-and-white display function; the display mode is a black-and-white display mode; the mobile terminal is configured to convert the image data in the video data to be played into monochromatic black-and-white image data for playing and displaying on the display screen.
 	In the same field of endeavor, Wahab teaches
 	the display function is a black-and-white display function; 
 	the display mode is a black-and-white display mode; 
 	the mobile terminal is configured to convert the image data in the video data to be played into monochromatic black-and-white image data for playing and displaying on the display screen (pages 1-3, it is known to transform the display of a device to display only in black and white using a selectable option in settings).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the display function is a black-and-white display function; the display mode is a black-and-white display mode; the mobile terminal is configured to convert the image data in the video data to be played into monochromatic black-and-white image data for playing and displaying on the display screen as suggested in Wahab into YouTube and Geekyranjit because YouTube and Wahab pertain to analogous fields of technology.  Both YouTube and Wahab relate to systems that allow a user to change display settings by selecting various options on an interface e.g., see YouTube 0:50-0:65.  In Wahab, a user can adjust the display to black and white.  It would be desirable to incorporate this feature .  
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.
 	Regarding independent claims 1, 8 and 15, Applicant alleges that the cited prior art does not teach the amended limitations of “displaying video application setup options on a video playback interface, the video application setup options being used for setting video application functions corresponding to video usage effects, wherein the video application setup options are set in system configuration of the terminal and applied to various video operation applications installed on the terminal; receiving a setup operation by one of the video application setup options; and correspondingly processing and playing video data according to a video.”  Examiner has therefore rejected claims 1, 8 and 15 under 35 U.S.C. 103 as being unpatentable over YouTube and Geekyranjit.  Some of Applicant’s arguments are moot in view of the new grounds of rejection.
 	Applicant further alleges that it “cannot be concluded that the setup options in the YouTube video are set in system configuration of the terminal” (page 11 of the reply).  Examiner respectfully disagrees.  The claim phrase, “system configuration of the terminal,” can be understood to refer to any configuration in a terminal, which relates in some way to a system.  YouTube 0:50-1:25 describes a video playing system including a display, software, memory and a mobile phone that displays videos.  The reference further teaches presenting options in the mobile phone that control or configure how the above video playing system is implemented on 
 	Applicant further alleges that claims 2-7, 9-14 and 16-19 are allowable in view of their dependency on claims 1 and 8.  Claims 2-7, 9-14 and 16-19 are rejected as being taught by YouTube, Geekyranjit and/or Wahab.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ku (US 2013/0311561) teaches changing visual effects for a video e.g., see Ku Fig. 7A, [0039, 0038]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143